10/20/2020


                                          DA 19-0388
                                                                                          Case Number: DA 19-0388

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2020 MT 268N


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

WILLIAM EUGENE JOHNSON,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DC-18-251(A)
                       Honorable Amy Eddy, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Alicia Kelly, Law Student Intern,
                       Koan Mercer, Assistant Appellate Defender, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler,
                       Bureau Chief, Lauren Amongero, Law Student Intern, Tammy Plubell,
                       Assistant Attorney General, Helena, Montana

                       Travis R. Ahner, Flathead County Attorney, Andrew C. Clegg, Kalispell,
                       Montana


                                                   Submitted on Briefs: August 26, 2020

                                                              Decided: October 20, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Defendant William E. Johnson appeals from the May 17, 2019 Judgment and

Sentence of the Eleventh Judicial District Court, Flathead County, ordering Johnson pay

restitution following his guilty plea to two counts of burglary, a felony, pursuant to

§ 45-6-204, MCA. Johnson raises the following arguments on appeal: (1) whether the

District Court imposed an illegal sentence by ordering restitution based on the retail value

of the stolen items instead of the wholesale value, exceeding the replacement cost; and

(2) whether the District Court erred by imposing the $100 prosecution surcharge per count.1

We affirm as to the District Court’s restitution award. The State concedes the District

Court erred by imposing the $100 prosecution surcharge per count; therefore, we remand

for correction of the judgment as it pertains to the prosecution surcharge.




1
  Johnson also asserts on appeal that the restitution award was not supported by substantial
evidence because, according to Johnson, “the best evidence available under the circumstances was
not used to determine losses.” Specifically, Johnson contends that a security video of him
committing one of the burglaries provided the “best evidence” of what items were stolen. The
State responds that Johnson raises this issue for the first time on appeal, and he did not attempt to
use the video to challenge the State’s restitution request before the District Court. That Johnson
chose not to use the surveillance video to challenge the State’s restitution request belies his
contention on appeal that the video was the “best evidence available” for determining the amount
of restitution owed. It also forecloses any meaningful assessment as to whether the video
contradicts or otherwise undermines the evidence upon which the District Court based its
restitution award. We therefore decline to consider it further.
                                                 2
¶3     On July 2, 2018, Johnson was charged with two counts of burglary pursuant to

§ 45-6-204, MCA. Johnson was caught stealing items from inside Hanson’s Hardware in

Columbia Falls, Montana. Johnson admitted to the responding officers that he stole from

the store. Johnson admitted he cut the fence to enter the property and pried open the store’s

garage door to gain entry. Johnson admitted he also burglarized the store on June 17, 2018,

by jumping the fence to the property and entering through an unlocked door. After

speaking with Gary Hanson, the owner of the store, Flathead County Sheriff Deputy Hicks

learned Johnson was captured on the store’s surveillance video stealing items at

approximately 3:00 a.m.

¶4     On February 21, 2019, Johnson pled guilty to the charges pursuant to a plea

agreement. The plea agreement specified restitution was “to be determined.”

¶5     At the change of plea hearing, Johnson testified that he received restitution

information through his attorney and by mail. Johnson confirmed that he reviewed the

information from Hanson’s Hardware regarding restitution. The restitution included a

quote for $4,063 to replace the damaged garage doors, and $3,600 for stolen items.

¶6     The District Court accepted Johnson’s guilty plea, ordered a presentence

investigation (PSI), and set sentencing for April 25, 2019. The PSI, filed April 8, 2019,

included a victim’s pecuniary loss affidavit from Hanson.          The affidavit and other

accompanying documents totaled the pecuniary loss at $8,664.24. Hanson’s affidavit

calculated the total as follows:

          1. $3,601.24 in stolen items from Hanson’s Hardware
          2. $4,063.00 to replace the garage doors;
          3. $700.00 for 50 hours of labor at $14/hour; and

                                             3
          4. $300.00 to replace the office door.

¶7    In Hanson’s victim impact statement (VIS) he described how Johnson’s crimes have

greatly affected his business. Hanson and his employees spent thirty hours sifting through

recordings to investigate how Johnson entered the store and identifying stolen items.

Another twenty hours was spent at the Sherriff’s Department to investigate and secure the

building. Hanson stated his actual loss incurred far exceeded the amount of restitution he

was requesting. The VIS described the irreparable losses Hanson’s business suffered in

labor and profit even after payment of restitution. The PSI recommended Johnson pay

$8,664.24 in restitution, as requested by Hanson.

¶8     On May 9, 2019, at Johnson’s sentencing hearing, Johnson requested a restitution

hearing regarding the items included in Hanson’s affidavit. Johnson argued two items

listed were without documentation and therefore required the State to present testimony

regarding their value, and that the amount requested for two other items should be lowered.

¶9    The District Court noted it had received receipts for the stolen items in the amount

of $2,269, an additional $1,332, and the quote to fix the door in the amount of $4,063. The

District Court found restitution was established in the amount of $7,664.27.

¶10   The District Court allowed defense counsel to question Hanson, who was present at

the sentencing hearing, about the cost of the items listed in the victim’s pecuniary loss

affidavit. Defense counsel asked Hanson to explain the $700 in loss of labor and $300 to

replace the office door. Hanson testified the $700 lost labor cost was from investigations

attempting to determine what was stolen or damaged as a result of Johnson’s burglaries.

Hanson testified the $300 was from Johnson damaging the door during the second break-in.

                                            4
Hanson first estimated the cost of the repair to be $300 but stated, “It looks like it’s going

to cost about $900.”

¶11    Hanson testified the store did inventory of certain sections daily. Even if some of

the items have not been inventoried in a few months, Hanson testified their quantity is

known based on order receipts. To determine what Johnson stole from the store, Hanson

reviewed Johnson on surveillance video in certain aisles of the store.               Hanson

acknowledged issues with other thefts from his store, but he was confident that the items

for which he sought restitution were all items Johnson had stolen because he used the

surveillance video to help determine what Johnson stole.

¶12    Johnson testified he did not steal all the items on the inventory list compiled by

Hanson. Johnson testified he only took tools he thought would help him obtain work.

Johnson did not challenge Hanson’s method for determining the value of the items missing

from the store but asked the District Court to only order him to pay restitution for the items

he admitted taking.

¶13    The District Court ordered Johnson to pay the full amount of restitution requested.

¶14    A criminal sentence is reviewed for legality. State v. Simpson, 2014 MT 175, ¶ 8,

375 Mont. 393, 328 P.3d 1144. This Court reviews a district court’s order of restitution as

an issue of law to determine whether it is correct. State v. Hill, 2016 MT 219, ¶ 8,

384 Mont. 486, 380 P.3d 768. A district court’s finding of fact as to the amount of

restitution is reviewed under the clearly erroneous standard.             Hill, ¶ 8 (citing

State v. Aragon, 2014 MT 89, ¶ 9, 374 Mont. 391, 321 P.3d 841). A finding of fact is

clearly erroneous if it is not supported by substantial evidence, if the district court

                                              5
misapprehends the effect of the evidence, or if this Court’s review of the record convinces

us the district court has committed a mistake. Hill, ¶ 8 (citing State v. Passwater,

2015 MT 159, ¶ 9, 379 Mont. 372, 350 P.3d 382).

¶15    Johnson argues the District Court imposed an illegal sentence by ordering restitution

based on retail prices instead of the store’s wholesale prices, which exceeded the statutory

definition of pecuniary loss. Johnson concedes he did not object to the District Court’s

method of valuation at sentencing.

¶16    A defendant is generally required to contemporaneously object to sentencing

illegality to preserve such an argument for appeal. State v. Kotwicki, 2007 MT 17, ¶ 8,

335 Mont. 344, 151 P.3d 892. We will, however, permit a defendant to challenge the

legality of his sentence for the first time on appeal pursuant to the narrow rule articulated

in State v. Lenihan, 184 Mont. 338, 343, 602 P.2d 997, 1000 (1979). In doing so, we

differentiate between an “illegal” sentence and an “objectionable” sentence.

State v. Coleman, 2018 MT 290, ¶ 7, 393 Mont. 375, 431 P.3d 26. “While we may address

illegal sentences for the first time on appeal, we refuse to address objectionable sentences

not challenged below.” Coleman, ¶ 7.

¶17    Upon sentencing in a criminal case, courts must require defendants to pay

restitution, “in an amount sufficient to fully compensate victims for all pecuniary loss

substantiated by record evidence to have been caused by the defendant’s criminal conduct.”

State v. Pierre, 2020 MT 160, ¶ 12, 400 Mont. 283, 466 P.3d 494. Pecuniary losses include

loss of income and the full replacement cost of property taken, destroyed, harmed, or

otherwise    devalued     as   a     result   of   the    offender’s    criminal    conduct.

                                              6
Section 46-18-343(1)(a)-(b), MCA. A defendant may not be ordered to pay restitution in

excess of the damages caused by his criminal conduct. State v. Pierre, 2020 MT 160, ¶ 19,

400 Mont. 283, 466 P.3d 494.

¶18     The District Court’s restitution order was based on Hanson’s testimony, and his

affidavit of loss with attached documentation. Johnson did not object at sentencing to the

method of valuation Hanson used in calculating his loss but contended only that he did not

steal all the property for which Hanson sought restitution. The record is unclear as to

whether Hanson used retail or wholesale costs in calculating the restitution owed and

Johnson failed to object and seek that clarification. Thus, Johnson has failed to establish

on appeal that his sentence should be reviewed under the Lenihan exception. We affirm

the District Court’s restitution award.

¶19     Johnson next argues the $200 prosecution surcharge imposed by the District Court

exceeded the statutory maximum and must be amended. The State concedes that pursuant

to § 46-18-232, MCA, the prosecution surcharge should be $100. We therefore remand to

the District Court with instructions to amend the total prosecution surcharge from $200 to

$100.

¶20     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. Affirmed and remanded for correction of the judgment as it

pertains to the prosecution surcharge.



                                             7
                           /S/ JAMES JEREMIAH SHEA



We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ INGRID GUSTAFSON




                       8